DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
transmitting, by the first of the radiating objects, a second signal to the second of the radiating objects; 
second measuring, by the second of the radiating objects, a received power level of the second signal representative of a total quantity of radio frequency (RF) power; 3Application No. 16/598,147Attorney Docket No.: 424.0058c1 Amendment dated March 19, 2021 After Non-Final Office Action dated February 10, 2021 
identifying, based on the second determining, a subset of multiple paths in the MWPDE over which the second signal delivers the total quantity of RF power to the second of the radiating objects; and
 transmitting, by the first of the radiating objects and based on the identifying, at least a third signal to the second of the radiating objects to reduce the total quantity of RF power delivered to the second of the radiating objects.
In regards to claim 16, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
cause the one or more antennas to transmit a second signal to the second radiating object;
identify, based on a measurement of a received power level of the second signal representative of a total quantity of radio frequency (RF) power received by the second radiating object, a subset of 
and cause, based on the identified subset of multiple paths, at least a third signal to be transmitted to the second radiating object to reduce the total quantity of RF power delivered to the second radiating object.
In regards to claim 20, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
 transmitting a second signal to the radiating object;
 identifying, based on a measurement of a received power level of the second signal representative of a total quantity of radio frequency (RF) power received by the radiating object, a subset of multiple paths in the MWPDE over which the second signal delivers the total quantity of FR power to the radiating object; and 
transmitting, based on the identified subset of multiple paths, at least a third signal to the radiating object to reduce the total quantity of RF power delivered to the radiating object.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX W LAM/Examiner, Art Unit 2842                                                                                                                                                                                                        
/JOHN W POOS/Primary Examiner, Art Unit 2896